Citation Nr: 0947935	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
multilevel degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1976 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran's file has been 
transferred to the RO in Louisville, Kentucky.

The Board notes that the March 2006 rating decision denied 
the Veteran's appeal for a rating in excess of 20 percent for 
his claimed condition.  However, a December 2006 rating 
decision found clear and unmistakable error with the March 
2006 evaluation of the Veteran's disability.  As a result, 
the Veteran was awarded an evaluation of 40 percent effective 
January 5, 2006 (date of the Veteran's claim for an increased 
rating).

The Board further notes that, although the RO adjudicated the 
issues of entitlement to service connection for radiculopathy 
of the right and left lower extremity in July 2007, 
neurological manifestations stemming from the Veteran's 
service-connected back disability are pertinent to this issue 
and will be discussed in greater detail herein.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).


FINDINGS OF FACT

1.  The Veteran's back disability is manifested by forward 
flexion of the lumbar spine to 30 degrees and degenerative 
disc disease without incapacitating episodes; ankylosis of 
the entire thoracolumbar spine is not shown.

2.  Neurological manifestations of the right lower extremity, 
associated with degenerative disc disease of the lumbar 
spine, have been shown to be no more than mildly disabling.

3.  Neurological manifestations of the left lower extremity, 
associated with degenerative disc disease of the lumbar 
spine, have been shown to be no more than mildly disabling.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
multilevel degenerative disc disease, lumbar spine, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5241-5243 (2009).

2.  The criteria for a separate 10 percent disability 
evaluation for neurological manifestations of the right lower 
extremity associated with multilevel degenerative disc 
disease, lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 
8520 (2009).

3.  The criteria for a separate 10 percent disability 
evaluation for neurological manifestations of the left lower 
extremity associated with multilevel degenerative disc 
disease, lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 
8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
January 2006, prior to the initial adjudication of his 
claims, informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  This initial 
letter did not inform him of the information necessary to 
establish an effective date or disability rating.  However, 
an additional notice letter, issued in March 2006, informed 
the Veteran of the manner in which VA assigns initial ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was scheduled for a VA examination to assess the current 
severity of his lumbar spine disability in May 2007, however 
the Veteran failed to appear.  38 C.F.R. § 3.655 states that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim or any 
other original claim, the claim shall be rated based on the 
evidence of record.  As the Veteran has not presented good 
cause for his absence at the scheduled examination, a new 
examination is not necessary in this case.  See 38 C.F.R. § 
3.655, see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992) (holding that the duty to assist is not always a one-
way street, or a blind alley, and that the Veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.).  The Board confirmed that 
the examination notice was mailed to the current address of 
record.  Further, the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
Veteran's disability was rated at 10 percent disabling from 
January 9, 1981, and at 40 percent disabling from January 5, 
2006.  The Board has considered whether staged ratings are 
for consideration from January 5, 2006, to the present; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
resulted in symptoms that would warrant different ratings 
over that period.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, back disabilities are evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and 
Injuries of the Spine

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2009)

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

In this regard, Note (1) to Diagnostic Code 5243 (effective 
on September 26, 2003) provides that, for purposes of ratings 
under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.   38 C.F.R. § 4.71a.

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
40 percent disabling.  While the evidence of record 
establishes that the Veteran's lumbar spine disability has 
resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine has not been 
demonstrated.  

A private treatment report, dated September 8, 2005, 
diagnosed the Veteran with spondylolisthesis, spondylosis, 
and degenerative lumbar disc disease.  The Veteran reported 
chronic low back pain.  Examination of the lumbar spine 
revealed flexion with pain at 80 degrees, and extension with 
pain at 20 degrees.  

A December 2005 magnetic resonance image (MRI) showed 
multiple level disc disease the most severe at L1-2 and L2-3.  
Degeneration at L4-5 was also noted, and the provider noted 
that the Veteran had spondyloisthesis or spondylosis at that 
area.  

Following the receipt of the Veteran's claim for an increase, 
he was afforded a VA examination in January 2006.  The 
examiner noted a recent CT scan and MRI which demonstrated 
severe, multilevel degenerative disc disease at L1-2 and L4-
5, as well as spondylosis or spondylolisthesis.  At that 
time, the Veteran did not use a crutch or a cane, but he 
reported that his back felt stiff.  He denied any 
incapacitating episodes within the previous year.  He had not 
been prescribed bed rest by a physician.  He had not been 
hospitalized within the previous year.  On examination, 
forward flexion was to 30 degrees, backward extension was to 
25 degrees, right lateral rotation was to 10 degrees, left 
lateral rotation was to 20 degrees, right rotation was to 15 
degrees, and left rotation was to 15 degrees.  The Veteran 
reported pain at 0 degrees of flexion, and facial grimacing 
was noted at that time.  Flat lordosis was noted in the lower 
lumbar spine, as well as a muscle spasm.  Ultimately, the 
examiner confirmed the diagnosis of multilevel degenerative 
disc disease of the lumbar spine, severe at L1-2 and L4-5, as 
well as spondyloisthesis and spondylolysis.  

The Board has also reviewed VA outpatient treatment reports.  
While continued treatment for a lumbar spine disability was 
noted throughout, the record is negative for findings to 
demonstrate increased limitation or range of motion, or 
spinal stenosis or ankylosis.

Based on the above findings, the Board finds that the 
evidence does not support the assignment of a higher 
disability rating under Diagnostic Code 5242, as the Veteran 
is currently assigned the maximum rating available where 
there is motion of the spine, albeit limited.  While 
objective testing did reveal forward flexion to 30 degrees or 
less, unfavorable ankylosis of the entire lumbar spine has 
not been demonstrated.  Because the Veteran did not exhibit 
spinal stenosis or ankylosis, Diagnostic Codes 5238 and 5241 
are inapplicable.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, based on intervertebral disc syndrome.  The Board 
acknowledges the fact that each examiner diagnosed the 
Veteran with degenerative disc disease.  However, no 
incapacitating episodes were reported within one year of the 
January 2006 VA examination.  The Veteran denied 
incapacitating episodes within the previous year, he stated 
that he had not been prescribed bed rest by a physician, and 
the examiner noted that he had not been hospitalized within 
the previous year.  As such, a higher rating of 40 percent is 
not warranted for this period under Diagnostic Code 5243.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 40 percent rating.  The 
January 2006 VA examination report considered the Veteran's 
complaints of pain on motion when it recorded the Veteran's 
range of motion.  However, as noted above, a higher rating 
based on limitation of motion under Diagnostic Coded 5242 is 
not available.  Further, the Veteran's current assignment of 
a 40 percent disability rating takes into account reports of 
painful motion during testing.  In view of the forgoing, the 
Board finds that the Veteran's complaints and the directives 
of DeLuca were considered.  However, the application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide a 
basis for a rating higher than 40 percent.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 40 percent disability rating, but no greater, 
for the Veteran's orthopedic manifestations of his service-
connected lumbar disability with degenerative disc disease.  
See 38 U.S.C.A. § 5107(b) (West 2002).

As noted above, the RO denied service connection for 
radiculopathy of the bilateral lower extremities in an 
unappealed July 2007 rating decision.  However, the Board 
notes that neurological manifestations of the Veteran's 
service-connected low back disability must be considered when 
rating service-connected diseases and injuries of the spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1).  In short, an evaluation 
of such manifestations is part and parcel of consideration of 
the rating assigned the Veteran's service-connected spine 
disability.  As such, the Board has also considered a 
separate rating for neurological manifestations of the 
Veteran's low back disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The medical evidence reveals that the 
Veteran has reported a radiation of pain to both lower 
extremities, as well as numbness, tingling, and weakness.  
See VA Form 9, January 2007.  In September 2005, the Veteran 
reported pain in his buttocks, hips, right lateral thigh and 
right posterior lower leg.  Sitting straight leg raises were 
negative, bilaterally, while lying straight leg raises were 
positive on the right at 60 degrees and on the left at 80 
degrees.  See treatment report, September 8, 2005.  At the 
time of the Veteran's January 2006 VA examination, he had a 
positive straight leg raise of the bilateral lower 
extremities.  Sensation was intact to sharp and dull.  On 
testing, the Veteran demonstrated +4/5 strength in both lower 
extremities.  Reflexes were +2 at the bilateral knees and 
ankles.  He was able to tandem walk, but he was very off-
balance.  Weakness was also noted with resistance on the legs 
(2-4/5 with flexion, extension, abduction and adduction).  In 
June 2006, the Veteran reported to a private examiner that he 
was having problems with his legs going numb, forcing him to 
sit down.  

Based on the foregoing, the Board finds that the Veteran's 
neurological manifestations of the right and left lower 
extremities are consistent with no more than mild incomplete 
paralysis.  However, moderate incomplete paralysis is not 
shown.  Despite multiple reports of pain, tingling, and 
weakness of the bilateral lower extremities, the Veteran was 
noted to be intact to sharp and dull sensation, bilaterally.  
Furthermore, his strength was +4/5 in both lower extremities, 
and reflexes were +2 at the bilateral knees and ankles.  See 
VA examination report, January 2006.  Thus, Board finds that 
separate ratings of 10 percent each, but no more, for mild 
neurological manifestations of the right and left lower 
extremity associated with multilevel degenerative disc 
disease, lumbar spine, are warranted.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2009) (noting that a 10 percent 
rating is assigned for mild incomplete paralysis and a 20 
percent rating is assigned for moderate incomplete 
paralysis).

Further, a review of the record reveals that the RO did not 
refer the evaluation of the Veteran's back disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue on appeal.  
Regarding the Veteran's claim for an increased disability 
rating for his service-connected back disability, the rating 
criteria are not inadequate.  Higher ratings are available 
for lumbar spine disorders, but the Veteran simply does not 
meet those criteria.     

In this case, although the evidence supports a separate 
ratings of 10 percent each for neurological manifestations of 
the right and left lower extremity associated with multilevel 
degenerative disc disease, lumbar spine, the Board finds that 
a higher rating is not warranted with regard to the 
orthopedic manifestations of the Veteran's disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) 
(2002); Gilbert.  In this case, although the evidence 
supports the currently-assigned rating of 40 percent for the 
orthopedic manifestations of the Veteran's lumbar spine 
disability, an evaluation in excess of 40 percent is not 
warranted.  



 


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
orthopedic manifestations of service-connected multilevel 
degenerative disc disease, lumbar spine, is denied

Entitlement to a separate 10 percent rating for neurological 
manifestations of the right lower extremity associated with 
multilevel degenerative disc disease, lumbar spine, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a separate 10 percent rating for neurological 
manifestations of the left lower extremity associated with 
multilevel degenerative disc disease, lumbar spine, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


